Title: Enclosure: Thomas Jefferson’s Account with William F. Gray, [ca. 20 January 1820]
From: Gray, William F.,Jefferson, Thomas
To: 


						
							
								
									ca. 20 Jan. 1820
								
							
						
						
							
								Thomas Jefferson Esqr To William F. Gray
								Dr
								
							
							
								1818
								
								
								
								
								
							
							
								
									Octo 23
								
								For
								30 Nos Edinburgh Review fromNo 28 to No 58 inclusive
								}
								37 50
								
							
							
								
									Novr 6
								
								
									〃
								
								No 59  Ditto  Ditto
								
								1 25
								
							
							
								1819
								
								
								
								
								
							
							
								
									Feby 1
								
								
									〃
								
								No 60  Ditto  Ditto
								
								1 25
								
							
							
								
									Mar 26
								
								
									〃
								
								Binding
								30
								 Vols  
								Edinbgh. Review .75
								22 50
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								Law Journal
								1:25
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								Laws U. States
								1.25
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								Robinsons Reports
								1.25
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								Literary Magazine
								1.50
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								Analectic Do
								1.50
								
								
							
							
								
								
									〃
								
								Ditto
								3
								
									〃
								
								Belfast Chronicle
								2.25
								
								
							
							
								
								
									〃
								
								Ditto
								1
								
									〃
								
								Monthly Magazine
								.75
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								Cormons Dictionary
								1.50
								
								
							
							
								
								
									〃
								
								Ditto
								2
								
									〃
								
								History of Spain
								1.25
								
								
							
							
								
								
									〃
								
								Ditto
								
									2
									3
								
								
									〃
								
								Emporium
								2.25
								37 25
								
							
							
								
									June 3
								
								
									〃
								
								No 61 Edinburgh Review
								
								1 25
								
							
							
								
									Sepr 9
								
								
									〃
								
								No 62 Ditto   Ditto
								
								1 25
								
							
							
								
								
								
								
								$79 75
								
							
							
								1819
								
								Cr
								
								
								
							
							
								
									June 11
								
								By
								Draft on P. Gibson
								
								43 25
								
							
							
								
								
								
								
								$36 50
								
									
								
							
							
								1820
								
								
								
								
								
							
							
								
									Jan. 15
								
								To
								No 63 Edinburgh Review
								
								1 25
								
							
							
								
								
								
								
								$37 75
								
							
						
					